Name: 2010/225/: Commission Decision of 19Ã April 2010 rejecting a list of applications for entry in the register of protected designations of origin and protected geographical indications provided for in Council Regulation (EC) NoÃ 510/2006 (notified under document C(2010) 2385)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  beverages and sugar;  agricultural structures and production;  marketing;  Europe
 Date Published: 2010-04-22

 22.4.2010 EN Official Journal of the European Union L 100/10 COMMISSION DECISION of 19 April 2010 rejecting a list of applications for entry in the register of protected designations of origin and protected geographical indications provided for in Council Regulation (EC) No 510/2006 (notified under document C(2010) 2385) (Only the German text is authentic) (2010/225/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second subparagraph of Article 6(2) thereof, Whereas: (1) In 1994, Germany notified to the Commission a large number of applications for registration concerning mineral waters pursuant to Article 17(2) of Council Regulation (EEC) No 2081/92 (2), 108 of which are still pending. (2) In the case of the 31 names listed in Annex I to this Decision, the name proposed for registration is not included in the list of natural mineral waters recognized by Member States (3) in accordance with Article 1 of Directive 2009/54/EC of the European Parliament and of the Council of 18 June 2009 on the exploitation and marketing of natural mineral waters (4). As a consequence, these names cannot be considered to be recognized in the internal market as marketable mineral waters and should accordingly not be registered. (3) In the case of the 7 names listed in Annex II to this Decision, only the name and no further information has been submitted, thus preventing the Commission to perform the scrutiny required pursuant to Article 6 of Regulation (EC) No 510/2006 in order to assess whether these names meet the conditions for registration. Therefore, these names should not be registered. (4) In the case of the 70 names included in the Annex III to this Decision, the Commission asked the German authorities, by a letter on 20 July 2004, to provide additional information, in particular on details of control bodies, willingness of producers to cover inspection costs and structures guaranteeing the marketing of the water under a single name. On 15 May 2006 and again on 22 May 2007 the European Commission asked the German authorities to either reply to the letter of 20 July 2004 or to withdraw the pending applications, and informed them that otherwise the European Commission would consider a rejection of these applications. As no additional information has been provided, these names should not be registered. (5) In the light of the above, the applications for registration of the designations listed in the Annexes to this Decision should be rejected. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS DECISION: Article 1 The applications for registration of the designations listed in the Annexes to this Decision are rejected. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 19 April 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 208, 24.7.1992, p. 1. (3) OJ C 54, 7.3.2009, p. 7. (4) OJ L 164, 26.6.2009, p. 45. ANNEX I Natural mineral waters and spring waters GERMANY Bad Kissinger Theresienquelle Bad Liebenwerda Stille Urquelle Bad Rappenauer Mineralquelle Bad Vilbeler Elisabethen Stille Quelle Deutschlandsprudel Elfen-Quelle Dortelweil Geotaler Gold der Oberpfalz Hessen-Quelle Hessen-Quelle Stilles Mineralwasser Bad Vilbel Hochwald Stille Quelle Ileburger Schlossbrunnen KÃ ¶llertaler Sprudel, KÃ ¶llertaler Still (Alexander-Quelle) Kondrauer Mineralsprudel Heilwasser Prinz-Ludwig-Quelle Mariahilfberger MÃ ¼hlenquelle LÃ ¶hne Osning-Quelle Bielefeld-Brackwede Peterstaler Mineralwasser Reinbecker Schlossquelle Rippoldsauer Mineralwasser Romina-Medium Rommelsbach Romina-Stilles Rommelsbach Rommelsbacher Silberbrunnen Rosbacher Brunnen Rosbacher Diana Quelle Silberquelle HÃ ¶xter-Bruchhausen Taunusquelle TÃ ¶nissteiner RÃ ¶merfÃ ¼llung Urstein-Quelle Riesa a.d. Elbe Walsumer Quelle Wiesentaler Stilles Mineralwasser ANNEX II Natural mineral waters and spring waters GERMANY Dauner Still Falkenbergquelle Rosbacher Urquelle Stiftsquelle Essen Kondrauer Stilles Mineralwasser Antonien-Quelle Kondrauer Mineral-Sprudel Gerwig-Quelle Urstein Quelle Bad Windsheim CASCADA ANNEX III Natural mineral waters and spring waters GERMANY Arienheller Bad Liebenwerdaer Bad Nieratz-Quelle Bad Vilbeler Hermanns Quelle Bad Vilbeler Urquelle Breisgauer Mineralwasser Buchhorn Quelle Diemeltaler Quelle Dietenbronner Lazarus-Quelle Dunaris, Heilwasser aus der Dunaris-Quelle Eifel-Quelle Emsland-Quelle Emstaler Brunnen Extaler-Mineralquell Eyachtal-Quellen Freyersbacher Mineralwasser Fuldataler Mineralbrunnen FÃ ¼rstenfelder Prinzenquelle GÃ ¤nsefurther Schlossquelle Germeta-Quelle Griesbacher Mineralquelle Harzer Berg-Brunnen Harzer Grauhof Brunnen Harzer Kristall Brunnen Harzer Viktoria Brunnen Harzer Weinbrunnen Hochwald-Sprudel Knetzgauer Steigerwald Naturbrunnen Kondrauer Mineralsprudel Bayern-Quelle Labertaler Sebastiani-Brunnen Labertaler Stephanie Brunnen LauchstÃ ¤dter Heilbrunnen Lesumer Urquelle LÃ ¼ttertaler Mineralbrunnen Markgrafen Quelle MarkgrÃ ¤fler Mineralwasser MÃ ¤rkisch Kristall vormals Private Quelle GrÃ ¼neberg II Neuselters Mineralquelle Oberharzer Brunnen Oberselters Mineralbrunnen Okertaler Mineralbrunnen Peterstaler Mineralquelle PfÃ ¤lzer Silberbrunnen Q3 Mineralquelle Rangau-Quelle Rheinfels Quelle Rheinfels Urquell RhÃ ¶nsprudel Rippoldsauer Mineralquelle Rohrauer Friedrichsquelle Roisdorfer Mineralwasser Salinger Bronnen Schildetaler Mineralquell (Schildetaler Dodow) Schillerbrunnen Bad LauchstÃ ¤dt Schwarzwald Quirliquelle Schwarzwald-Sprudel Sodenthaler Mineralbrunnen St. Medardus Quelle Staatlich Fachingen Steigerwald-Mineralbrunnen Stralsunder TÃ ¶nissteiner Sprudel Ulmtal-Quelle Vilsa-Brunnen Vinsebecker SÃ ¤uerling Wald-Quelle Kirkel Westfalenborn Wiesentaler Mineralwasser Wittmannsthal-Quelle Zwestener LÃ ¶wensprudel